11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Raquel McDonald,                              * From the 42nd District Court
                                                of Taylor County, Texas
                                                Trial Court No. 25166A.

Vs. No. 11-15-00017-CR                        * June 5, 2015

The State of Texas,                           * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has considered Raquel McDonald’s motion to withdraw her notice
of appeal and concludes that the motion should be granted.         Therefore, in
accordance with this court’s opinion, the appeal is dismissed.